Citation Nr: 0739043	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-17 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In February 2006, the veteran and his ex-wife testified at a 
Decision Review Officer hearing at the Cleveland RO.  A 
transcript of the hearing is of record.

In his June 2005 substantive appeal, the veteran requested a 
personal hearing at a local VA office before a member of the 
Board.  In April 2007, the appellant was sent a letter 
notifying him that he was scheduled to appear for a Travel 
Board hearing in May 2007.  However, he failed to report for 
this hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  Bilateral hearing loss did not have its onset during 
active service or result from disease or injury in service, 
nor was sensorineural hearing loss demonstrated within one 
year of separation from service.

3.  The competent evidence of record does not reflect that 
the veteran's tinnitus is related to his in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
December 2003 and March 2006.  These letters advised the 
veteran of the information necessary to substantiate his 
claims and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the March 2006 letter expressly told the veteran to 
provide any relevant evidence in his possession, while the 
December 2003 letter implicitly told him to do so.  See 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  The March 2006 letter also notified the 
veteran of the information and evidence necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claims, including service medical records, VA medical 
records, personal statements, and a VA examination report 
from April 2005.  

The veteran's representative has stated that VA failed to 
satisfy the duty to assist to the extent that the Decision 
Review Officer at the veteran's hearing did not ask the 
veteran for the mailing address of the veteran's private 
employers so that private employment records could be 
obtained.  However, the veteran did not submit a VA Form 21-
4142, Authorization and Consent to Release Information, to 
authorize the RO to obtain any private employment records.  
Moreover, in April 2006 and August 2006, the veteran 
submitted signed statements reflecting that he had no further 
evidence to submit and requesting that his claims be sent to 
the Board for further appellate consideration.  Thus, there 
are no identified, outstanding records requiring further 
development.  The duties to notify and assist having been 
met, the Board turns to the analysis of the veteran's claims 
on the merits.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that direct service connection will be granted on the basis 
of delayed onset for a hearing disability which is initially 
manifest after service when the evidence demonstrates that 
the post service hearing disability is causally related to 
acoustic trauma (injury) in service.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Id.  The Court further 
opined that 38 C.F.R. § 3.385 then operates to establish when 
a hearing loss can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran currently has bilateral sensorineural 
hearing loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  This is shown most recently in the April 
2005 VA audiological evaluation, which reflects an average 
auditory threshold of 45 decibels in the right ear and 47.5 
decibels in the left ear.  Speech recognition was at 92 
percent in each ear.  This examination report notes a 
diagnosis of normal hearing through 500 Hertz sloping to a 
severe sensorineural hearing loss bilaterally.  This report 
also reflects that the veteran was diagnosed with tinnitus.  

The veteran contends that his current hearing loss and 
tinnitus resulted from in-service noise exposure.  
Specifically, he has cited his exposure to loud noises, 
diesel engines, and gunfire while on active duty as the cause 
of his disabilities.  The Board concedes this in-service 
noise exposure.  The veteran has also noted having worked as 
a machinist for 30 years following service, but he has stated 
that he wore hearing protection while working.  He has also 
reported riding motorcycles recreationally.  
 
The veteran's service medical records do not reflect that he 
ever complained of, or was treated for, hearing loss or 
tinnitus.  Entrance and separation audiograms were on file.  
As interpreted in the March 2004 rating decision, the 
February 1972 entrance examination audiogram reflects scores 
of 5, 0, 0, --, and 0 decibels for the right ear and scores 
of 15, 5, 0, --, and 0 decibels for the left ear.  At his 
July 1975 separation examination, the veteran had scores of 
15, 15, 10, 15, and 10 decibels in the right ear and scores 
of 20, 20, 15, 15, and 5 decibels in the left ear.  The 
veteran has stated that he did have problems with hearing 
loss and tinnitus during service but that he never reported 
to sick bay for treatment or otherwise complained of hearing 
difficulty.  He states that he did, however, talk to his 
corpsman about the ringing in his ears.  

While the record demonstrates the existence of current 
hearing disabilities and that the veteran was exposed to 
noise in service, the competent evidence of record does not 
reflect that there is a link between the noise exposure and 
the current hearing loss or tinnitus.  The only medical 
opinion on this matter appears in the April 2005 VA 
examination report.  This report notes that the veteran's 
claims file was reviewed and that the veteran's induction and 
separation audiograms revealed normal hearing bilaterally.  
The examiner noted the veteran's post-service occupational 
and recreational noise exposure and concluded that the 
veteran's current hearing loss is as likely to have been 
caused by occupational and recreational noise exposure, as 
opposed to military noise exposure.  The examination report 
sates that the date and circumstance of the onset of the 
veteran's tinnitus are unknown.  The report also states that 
it is unknown whether the veteran's tinnitus is due to the 
same causative factor as his hearing loss.  

The April 2005 VA examiner's opinion is highly probative to 
the issue at hand, as the examiner is an audiologist with the 
proper education, training, and expertise to competently 
offer a medical diagnosis, statement, or opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
this opinion is based on a review of the veteran's medical 
history and a physical examination of the veteran.  

The only contrary opinion comes from the veteran and his ex-
wife.  The veteran has testified that his tinnitus began in 
service, and his ex-wife has stated that she met the veteran 
about one year after his separation from service and that he 
had complained of ringing in his ears for as long as she knew 
him.  As laypeople, neither the veteran nor his ex-wife is 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation, and so their stated belief 
that the veteran's current hearing loss is related to his 
military service is lacking in probative value.  

The veteran has indicated that he did not have another 
hearing examination until approximately 20 years after 
separation from service.  Nor does the evidence of record 
show that he sought treatment for his hearing loss and 
tinnitus until March 2003.  There is, therefore, no evidence 
of record to substantiate his claim that his hearing loss and 
tinnitus began or worsened shortly after his separation from 
service and before he began working as a machinist.

Finally, the Board acknowledges the veteran's argument that 
his service medical records demonstrate decreased hearing 
between his February 1972 entrance examination and his July 
1975 separation examination.  However, as indicated in the 
April 2005 examination report, the VA examiner had reviewed 
these records and had taken this evidence into consideration 
when forming his nexus opinion.  

In the absence of competent evidence linking the veteran's 
bilateral hearing loss and tinnitus to his in-service noise 
exposure, service connection cannot be granted.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102.  The preponderance of the evidence is against the 
veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


